Exhibit 99.1 CENTRAL EUROPEAN MEDIA ENTERPRISES REPORTS STRONG FULL-YEAR REVENUES AND EBITDA - Net Revenues of $1,019.9 million - - Segment EBITDA of $345.7 million - - Non-cash impairment charges relating to Bulgaria and Ukraine - HAMILTON, BERMUDA, February 25, 2009 – Central European Media Enterprises Ltd. (“CME” or the “Company”) (NASDAQ/Prague Stock Exchange - CETV) today announced financial results for the fourth quarter and full-year ended December 31, Net revenues for the year ended December 31, 2008 increased 22% to $1,019.9 million, compared to the year ended December 31, 2007. Operating income decreased $338.3 million to a loss of $(127.8) million as a result of an impairment charge of $336.8 million relating to the Company’s Ukraine and Bulgarian operations. Net income from continuing operations decreased $344.8 million to a loss of $(251.8) million, and fully diluted earnings per share in respect of continuing operations decreased $8.18 to a loss of $(5.95).Segment EBITDA(1) for the year ended December 31, 2008 increased 7% to $345.7 million, compared to the year ended December 31, 2007. Net revenues for the fourth quarter of 2008 decreased 3% to $291.5 million, compared to the fourth quarter of 2007. Operating income for the quarter decreased $378.4 million to a loss of $(279.2) million as a result of the impairment charge. Net income from continuing operations decreased $394.6 million to a loss of $(322.0) million, and fully diluted earnings per share in respect of continuing operations decreased by $9.35 to a loss of $(7.61).Segment EBITDA for the quarter declined 28% to $93.6 million, compared to the fourth quarter of Adrian Sarbu, President and Chief Operating Officer of CME, commented: “2008 was an outstanding year for our core stations despite a difficult fourth quarter. I am particularly pleased with the performance of our Czech and Romanian operations which both delivered their best ever results. In Croatia we enjoyed our highest growth yet in audience share and revenues. In an environment where companies all over the world are struggling, we remain leaders in our markets. 2009 will be challenging as we face adverse macroeconomic conditions and reduced visibility across our markets. We have taken aggressive measures to reduce our operating costs and capex and will take steps necessary to maximize our revenues and liquidity. We expect to emerge from the current economic crisis with our leadership positions intact and to return to our path of growth.” - continued - (1) Total Segment Data, Segment Net Revenues and Segment EBITDA as used in this press release are all non-US GAAP measures For further details, including a reconciliation to the most directly comparable US GAAP financial measures, see ‘Reconciliation Between Consolidated Statements of Operations and Segment Data (non-US GAAP)’ below.We define Segment EBITDA margin as Segment EBITDA expressed as a percentage of Segment Net Revenue. Page 2 of 10 Consolidated Results for the Three Months Ended December 31, 2008 Consolidated net revenues for the three months ended December 31, 2008 decreased by 3% to $291.5 million from $300.6 million for the three months ended December 31, 2007.Operating income for the quarter was a loss of $(279.2) million compared to income of $99.2 million for the three months ended December 31, 2007.Net income for the quarter was a loss of $(323.3) million compared to income of $73.0 million for the three months ended December 31, 2007.Fully diluted earnings per share for the three months ended December 31, 2008 decreased $9.35 to a loss of $(7.64). Headline
